IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DIS'I`RICT OF TEXAS
DALLAS DIVISION

INSURANCE SAFETY CONSULTANTS,
LLC and CHRISTOPl-IER ROBERTS,

§
§
§
Plaintiffs, §
§
v. § Case No. 3:}5-cv-2183-S-BT
§
CARRI D. NUGENT, §
§
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The Court has under consideration the Findings, Conclusions, and Recomrnendation of
United States I\/Iagistrate Judge Rebecca Rutherford dated Septernber ll, 2018. The Court has
made a de novo review of those portions of the proposed Findings, Conclusions, and

Recomrnendation to Which objections were made The objections are overruled

So oRDERED, this 3a $§{§y 01§!;£&,¢{.+¢,,,`2013.

    

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

